Case 6:19-cv-06070-SOH Document 80                 Filed 09/09/21 Page 1 of 8 PageID #: 1413




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

JASON WILLARD BRAMLETT                                                                   PLAINTIFF

v.                                    Case No. 6:19-cv-6070

WELLPATH LLC;
DR. THOMAS DANIEL;
and DR. JEFFREY STIEVE                                                               DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed on July 26, 2021, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 74. Plaintiff filed objections (ECF No. 78), and Defendants filed objections. ECF No. 79.

The Court finds the matter ripe for consideration.

                                        I. BACKGROUND

       On June 25, 2019, Plaintiff filed his Complaint (ECF No. 1) and is proceeding in forma

pauperis (“IFP”). ECF No. 3. Plaintiff alleges that beginning in March 2017, Defendants denied

him medical care in violation of his Eighth and Fourteenth Amendment rights. Additionally,

Plaintiff alleges that Defendants retaliated against him in violation of his First Amendment rights.

Plaintiff brings these claims against Defendants in their individual and official capacities. Plaintiff

also brings a supplemental state claim against Defendants in their individual capacities.

       On December 30, 2020, Defendants filed a Motion for Summary Judgment. ECF No. 57.

Judge Ford filed a Report and Recommendation recommending that the Court grant Defendants’

summary judgment on the retaliation claims but deny summary judgment on the denial of medical

care individual capacity claim and the supplemental state claim. Defendants object to the subparts

of the Report and Recommendation regarding the individual capacity denial of medical care claim.
Case 6:19-cv-06070-SOH Document 80               Filed 09/09/21 Page 2 of 8 PageID #: 1414




ECF No. 74. Defendants argue that the Report and Recommendation incorrectly applied a

negligence standard rather than a deliberate indifference standard, and thus the Court should not

adopt this portion of the Report and Recommendation. Plaintiff objects to the Report and

Recommendation (ECF No. 78) and argues that his claim for retaliation should not be dismissed

with prejudice because he has shown that Defendants retaliated against him after he used the

grievance procedure.

                                       II. DISCUSSION

       The Court may designate a magistrate judge to hear pre- and post-trial matters and to

submit to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

636(b)(1). After conducting an appropriate review of the report and recommendation, the Court

may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1).

       “[T]he specific standard of review depends, in the first instance, upon whether or not a

party has objected to portions of the report and recommendation.” Anderson v. Evangelical

Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

“objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

356, 358-59 (8th Cir. 1990).

       Plaintiff objects to the Report and Recommendation dismissing his retaliation claim with

prejudice. Defendants object to the Report and Recommendation not dismissing Plaintiff’s claim

for denial of medical care and argue that the incorrect standard was applied. Pursuant to §

646(b)(1), the Court will conduct a de novo review of all issues related to both parties’ specific

objections.



                                                2
Case 6:19-cv-06070-SOH Document 80                  Filed 09/09/21 Page 3 of 8 PageID #: 1415




        A. Denial of Medical Care Claim

        First, the Court will address Plaintiff’s claim for denial of medical care in violation of his

Eighth and Fourteenth Amendment rights. Plaintiff claims that beginning in March 2017,

Defendants denied appropriate medical care while incarcerated in the Arkansas Division of

Correction. ECF No. 1. Specifically, Plaintiff states that he was denied proper medical attention

for Multiple Sclerosis (“MS”) and was denied proper hygienic supplies, which led to a urinary

tract infection. Plaintiff brings this claim against all Defendants in their individual and official

capacities.

                I. Individual Capacity

        Plaintiff claims that Defendants violated his Eighth and Fourteenth Amendment rights

because they disregarded his need for prescribed medical care, specific medications, treatments,

disability-assist devices, and hygienic necessities for his condition. Defendants assert that they are

entitled to summary judgment on this claim because Plaintiff cannot meet the deliberate

indifference standard. Accordingly, the Court will analyze whether Defendants are entitled to

summary judgment.

        Qualified immunity shields a government official from liability and the burdens of

litigation unless the official’s conduct violates a clearly established constitutional or statutory right

of which a reasonable person would have known. Truong v. Hassan, 829 F.3d 627, 630 (8th Cir.

2016) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Evaluating whether a government

official is entitled to qualified immunity requires a two-step inquiry: (1) whether the facts shown

by the plaintiff make out a violation of a constitutional or statutory right; and (2) whether that right

was clearly established at the time of the defendant’s alleged misconduct. Pearson v. Callahan,

555 U.S. 223, 232 (2009). Unless the answer to both of these questions is yes, the defendants are



                                                   3
Case 6:19-cv-06070-SOH Document 80                       Filed 09/09/21 Page 4 of 8 PageID #: 1416




entitled to qualified immunity. Ehlers v. City of Rapid City, 846 F.3d 1002, 1008 (8th Cir. 2017)

(quoting Krout v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009)). Qualified immunity is a legal

question for the court, not the jury, to decide in the first instance based either on the allegations or,

if material facts are in dispute, on the facts found by the jury. Luckert v. Dodge County, 684 F.3d

808, 817 (8th Cir.2012). See also Littrell v. Franklin, 388 F.3d 578, 584-85 (8th Cir.2004).

Constitutional Violation

        Plaintiff alleges that Defendants acted with deliberate indifference when they failed to

provide Plaintiff with proper medication to manage his MS, hygienic supplies, and a wheelchair.

Defendants argue that they did not act with deliberate indifference.

        The Eighth Amendment’s proscription of cruel and unusual punishment is violated by

“deliberate indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97,

104 (1976). The deliberate indifference standard requires “both an objective and subjective

analysis.” Hall v. Ramsey County, 801 F.3d 912, 920 (8th Cir. 2015). To succeed on this kind of

claim, a plaintiff must demonstrate that he had an objectively serious medical need that the

defendants knew of and yet deliberately disregarded. Id.1

        First, the Court will address whether an objectively serious medical need was present. “To

be objectively serious, a medical need must have been ‘diagnosed by a physician as requiring

treatment’ or must be ‘so obvious that even a layperson would easily recognize the necessity for a

doctor’s attention.’” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016) (quoting Jackson v.

Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014)). In the present case, Plaintiff was diagnosed with

multiple sclerosis (ECF No. 59-3). Additionally, neither party disputes that Plaintiff suffers from




1
 The deliberate indifference standard is the applicable standard in an Eighth Amendment claim for denial of medical
attention.

                                                        4
Case 6:19-cv-06070-SOH Document 80                 Filed 09/09/21 Page 5 of 8 PageID #: 1417




MS, which is a serious medical condition. Accordingly, the Court finds that a serious medical need

is present.

        Now the Court will evaluate whether Defendants knew that Plaintiff needed medical care

but deliberately disregarded those needs. Fourte v. Faulkner County, Ark., 746 F.3d 384, 897 (8th

Cir. 2014). “Grossly incompetent or inadequate care can constitute deliberate indifference, as can

a doctor's decision to take an easier and less efficacious course of treatment.” Smith v. Jenkins, 919

F.2d 90, 93 (8th Cir.1990) (citations omitted). To state a claim based on “inadequate medical

treatment . . . [t]he plaintiff ‘must show more than negligence, more even than gross negligence,

and mere disagreement with treatment decisions does not rise to the level of a constitutional

violation.’” Alberson v. Norris, 458 F.3d 762, 765 (8th Cir.2006) (quoting Estate of Rosenberg v.

Crandell, 56 F.3d 35, 37 (8th Cir.1995)).

        Plaintiff states that he was deprived of treatment for his MS when his appointment was

cancelled on November 13, 2017, and rescheduled for December 8, 2017. Defendants state that

the prison experienced scheduling issues and that Plaintiff received his treatment as quickly as

possible. Plaintiff also states that he was not given the medication he needed for his condition,

however, his medical records show that both Dr. Daniel and Dr. Stieve met with Plaintiff to discuss

different management options for his condition, prescribed the medication they saw fit to best

alleviate any pain associated with MS, and referred Plaintiff to specialists to better assist with his

condition. Further, Dr. Gary Kerstein, who serves as a unit physician at the East Arkansas Regional

Unit, reviewed Plaintiff’s medical records and evaluated the treatment provided by Defendants.

ECF No. 59-11. Dr. Kerstein opined that the gap in treatment did not adversely affect Plaintiff’s

condition and agreed with decisions made by Dr. Daniel and Dr. Stieve regarding certain

prescriptions. The Court does not find that Dr. Daniel or Dr. Stieves acted with gross incompetence



                                                  5
Case 6:19-cv-06070-SOH Document 80                Filed 09/09/21 Page 6 of 8 PageID #: 1418




or provided inadequate care. After a review of the medical records and associated declarations, it

appears that Plaintiff received proper medical care, but did not agree with the decisions to change

his medications. This disagreement with Dr. Daniel and Dr. Stieve’s medical opinion and treatment

does not rise to the level of a constitutional violation. Thus, Plaintiff cannot show that Defendants

acted with deliberate indifference to his medical needs. A violation of a constitutional right has

not been established and Defendants are entitled to qualified immunity. Accordingly, summary

judgment is appropriate as to Plaintiff’s claim of denial of medical care against Defendants in their

individual capacities, as well as any supplemental state claims.

               II. Official Capacity

       Defendants do not specifically object to the Report and Recommendation’s finding that a

material fact remains in dispute as to Plaintiff’s claim of denial of medical care against Defendants

in their official capacities. Judge Ford found that there are material facts in dispute on this claim

as to Defendants’ policies and customs and their effect on Plaintiff’s medical care. Accordingly,

the Court will not review this claim and does not find any clear error in the Report and

Recommendation.

       B. Retaliation Claim

       Now, the Court will address Plaintiff’s claim of retaliation in violation of his First

Amendment rights. Plaintiff claims that when he utilized the grievance process, he was retaliated

against by Defendants. Plaintiff specifically alleges that Defendants confiscated his wheelchair

after he filed a grievance. The Report and Recommendation recommends that this claim be

dismissed because Plaintiff has failed to establish that he suffered any adverse action. Plaintiff

objects.




                                                 6
Case 6:19-cv-06070-SOH Document 80                  Filed 09/09/21 Page 7 of 8 PageID #: 1419




          The filing of a prison grievance, like the filing of an inmate lawsuit, is a protected First

Amendment activity. Dixon v. Brown, 38 F.3d 379 (8th Cir. 1994). In general, “[c]onduct that

retaliates against the exercise of a constitutionally protected right is actionable, even if the conduct

would have been proper if motivated by a different reason.” Cody v. Weber, 256 F.3d 764, 771

(8th Cir. 2001) (citing Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990)). The retaliatory

conduct itself need not be a constitutional violation to be actionable. Additionally, there is no

independent injury requirement when retaliatory conduct is involved. See Dixon, 38 F.3d at 380.

          To prevail on his retaliation claim, Plaintiff must demonstrate: (1) he engaged in protected

activity; (2) Defendants responded with adverse action that would “‘chill a person of ordinary

firmness’ from continuing in the activity;” and (3) the adverse action was motivated at least in part

by exercise of the protected action. See L.L. Nelson Enterprise Inc. v. County of St. Louis, Mo.,

673 F.3d 799, 807-8 (8th Cir. 2012) (quoting Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir.

2004)).

          Plaintiff submitted a grievance with the ADC regarding his medical care, and thus he

engaged in a protected activity. Also, Plaintiff’s wheelchair was confiscated by the Defendants

which could be considered an adverse action. However, Plaintiff has not provided evidentiary

support that the confiscation of his wheelchair was motivated by his filing of a grievance.

Defendants provided that the reason Plaintiff’s wheelchair was confiscated was because he struck

another inmate. Accordingly, the Court agrees with the Report and Recommendation that Plaintiff

has failed to establish his retaliation claim.

                                         III. CONCLUSION

          Accordingly, the Report and Recommendation (ECF No. 74) is ADOPTED IN PART

and DENIED IN PART. The Court adopts the Report and Recommendation’s finding that



                                                   7
Case 6:19-cv-06070-SOH Document 80                 Filed 09/09/21 Page 8 of 8 PageID #: 1420




Defendants’ Motion for Summary Judgment should be denied as to Plaintiff’s official capacity

claim for denial of medical care and that Defendants’ Motion for Summary Judgment should be

granted as to Plaintiff’s retaliation claim. The Court declines to adopt the Report and

Recommendation’s finding that Defendants’ Motion for Summary Judgment should be denied as

to Plaintiff’s individual capacity claim for denial of medical care. Thus, Plaintiff’s claim for denial

of medical care against Defendants in their individual capacities, along with any supplemental

state claims, and Plaintiff’s claim against Defendants for retaliation are DISMISSED WITH

PREJUDICE. Plaintiff’s claim for denial of medical care against Defendants in their official

capacities remain for trial.

       IT IS SO ORDERED, this 8th day of September, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  8
